Citation Nr: 1410463	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a service-connected disorder.

3.  Entitlement to a compensable initial rating for service-connected hemorrhoids.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1995 to July 2008.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing convened in Washington, D.C.  A transcript of the hearing is of record.  

The record in this matter consists of a paper claims file and an electronic claims file (virtual VA).  The entire record has been reviewed.  Evidence has been added to the record since the May 2011 Statement of the Case (SOC) and has been considered pursuant to a December 2011 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. § 20.1304 (2013).    

In his original claim to service connection for a foot disability, the Veteran cited the specific foot disorders of pes planus, hallux valgus, and hammertoes.  In the rating decision on appeal, hallux valgus in each foot was granted.  Service connection for pes planus was denied.  The claim for hammertoes was not addressed.  The medical and lay evidence of record indicates that the Veteran has multiple foot disorders (to include pes planus, hammertoes, and plantar fasciitis) that may relate to service, or to the service-connected hallux valgus.  As such, the claim has been styled broadly as a claim to service connection for a bilateral foot disorder.  A claim for service connection benefits does not require any technical precision.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Hence, VA should conduct inquiry into the entirety of each foot.       

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted for the claims to service connection and for the claim for a higher initial rating.  For each claim, the Veteran should be provided with a new VA compensation examination.  

With regard to the claim to service connection for bilateral hearing loss, the record indicates that the Veteran was diagnosed as having sensorineural hearing loss in service and the Veteran has testified concerning a worsening of his hearing since the June 2008 VA audiology examination was conducted.  In light of the in-service diagnosis and the Veteran's reports of deteriorating hearing, a new VA audiology compensation examination is warranted, the report of which should contain an opinion regarding nexus.  

With regard to the claim to service connection for a foot disorder, evidence of record indicates that the Veteran has current foot disorders, and had foot disorders during service.  Moreover, the Veteran underwent June 2008 VA examination of his feet.  The examiner found the Veteran with hallux valgus, which was subsequently service connected.  The examiner concluded that the Veteran did not have pes planus or hammertoes, and did not comment on whether he has plantar fasciitis.  The Board finds another examination and opinion warranted because the Veteran's STRs indicate the presence of pes planus.  Moreover, inquiry into whether any foot disorder is secondary to the service-connected hallux valgus should be conducted.  38 C.F.R. § 3.310.  

With regard to the service-connected hemorrhoids, the record indicates that VA has not conducted an actual physical examination of the disorder.  The Veteran should undergo VA compensation examination for his disorder.    

Finally, during his hearing, the Veteran indicated that he receives in his home state of Maryland private medical treatment for his disorders.  Any currently outstanding private medical evidence should be included in the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or authorize the release of any private medical records that are relevant to his claims and are currently outstanding.   

If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Inform the Veteran how to substantiate a claim for service connection as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.159.

3.  The DD214 indicates that the Veteran had 7 years, 4 months, and 16 days of active service prior to November 1995.  Attempt to obtain a DD214 or other verification concerning the earlier dates of service. 

4.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any bilateral hearing loss or foot disorders, and the current nature of the service-connected hemorrhoids.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

(a) The examiner evaluating the Veteran's hearing loss should address whether the Veteran has a current disability that is at least as likely as not related to any in-service disease, event, or injury?  Review of the entire file is required.  Attention is invited to the Veteran's assertions that he participated during service in a "hearing conservation program," to his separation audiology examination report and the diagnosis of sensorineural hearing loss in service.  38 C.F.R. § 3.385.  The Board also notes that the Veteran has been service connected for tinnitus.   

(b) The examiner evaluating the Veteran's feet should comment on the following questions:  

(i) Does the Veteran have a current foot disability, besides the service-connected hallux valgus, such as hammertoes, pes planus, or plantar fasciitis?  

(ii) Is it at least as likely as not that each disorder, including the plantar fasciitis which was diagnosed in November 2008, is related to any in-service disease, event, or injury?  Review of the entire file is required.  If pes planus is not diagnosed, the examiner should reconcile that with the STRs which indicate that the Veteran custom made orthotics were prescribed at the time a provisional diagnosis of pes planus was made.  

(iii) The examiner evaluating the Veteran's feet should also comment on whether a foot disorder, including plantar fasciitis, is at least as likely as not due to or caused by the service-connected hallux valgus.  

(iv) The examiner evaluating the Veteran's feet should also comment on whether a foot disorder, including plantar fasciitis, is at least as likely as not aggravated by the service-connected hallux valgus disorder?  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(c) The examiner assessing the current nature of the Veteran's hemorrhoids should personally examine the current state of the disorder, and offer specific commentary on its manifestations, including whether the hemorrhoids are large or thrombotic, irreducible, and whether there is excessive redundant tissue, persistent bleeding, secondary anemia, or fissures.  

5.  Review the medical commentary obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

